                    Case 2:16-cr-00631-DAK-PMW Document 143 Filed 10/30/18 Page 1 of 1
A0442




                                                        United States District Court
                                                                                                                                                      zaig NOV - l 1o 12: 03
                                                              DISTRICT OF UTAH - CENTRAL DIVISION
                                                                                                                                                          DIGTf\ICT t3f lJfAH
                  UNITED STATES OF AMERICA

                                      v.                                                                    WARRANT FOR i~SllYcLft~
                             Shamo et al
                                                                                                     CASE NUMBER: 2:16-cr-00631-001-DAK
To:       The United States Marshal
          and any Authorized United States Officer


                                                                                                                                                 ORIGINAL
                   YOU ARE HEREBY COMMANDED to arrest                                    AARON MICHAEL SHAMO
                                                                                   ---------------------------                         Name

and bring him or her forthwith to the nearest magistrate to answer a(n)

D .Indictment             [RJ    Superseding Indictment                            D      Information             D      Superseding Information

                          D Complaint D Order of court D Violation Notice D Probation Violation Petition
                          D Supervised Release Violation Petition
charging him or her with (brief description ofoffense)                                                                                                         co
         Continuing Criminal Enterprise; Aiding. and Abetting the Importation of a Controlled Substance; Possiissjon of ·~
         Fentanyl with Intent to Distribute; Aiding and Abetting the Distribution of a Controlled Substance that ~Rtsulted irr'.'J
         Death; Manufacture of Alprazolam; Knowing and Intentional Adulteration of Drugs While Held for Sa~~.;, Aiding a~d
         Abetting the Use of the U.S. Mail in Furtherance of a Drug Trafficking Offense; Conspiracy to Commit Money           ~.:::
         Laundering; Money Laundering Promotion and Concealment; Engaging in Monetary Transactions in ~,r~perty                                                                 r
         Derived from Specified Unlawful Activity                                                                '-~·;         ;'}

in violation of   21 :848(b)(1 ),(2)(A);2 l :952(a),960;2 l :841(a)(1 );21 :331 (k),333(b )(7);21 :843(b ); 18: l 956(h); 18: 1956(a)(l )(A)(i),(B)(i) ;18: 1951~';   Unitec(~tates Code.
                                                                                                                                                                           ·'
D. Mark Jones                                                                            Clerk of Court
                                                                                        Title oflssuing Officer

                                                                                        October 18, 2018 at Salt Lake City, Utah
                                                                                        Date and Location

By:      Elizabeth Toscano
         Deputy Clerk


Bail fixed
                                                                                                                              Name of Judicial Officer

                                                                                       RETURN

 his warrant was received and executed with the arrest of the above-named defendant at                                -------------------1

DATE RECEIVED                   NAME AND TITLE OF ARRESTING


1---'-/i-~/_1~_-1_r-I~ ·~ rnP<
DATE OF ARREST                                      {                    __::;,

   Io ·=5 °-- I     er             .:t::> lA~ -)/Vt
